247 S.W.3d 607 (2008)
STATE of Missouri, Respondent,
v.
Ramiro PINTOR-DIAZ, Appellant.
No. ED 89086.
Missouri Court of Appeals, Eastern District, Division Three.
March 18, 2008.
*608 Margaret M. Johnston, Columbia, MO, for appellant.
Jeremiah W. Nixon, Jayne T. Woods, Jefferson City, MO, for respondent.
Before ROY L. RICHTER, P.J., CLIFFORD H. AHRENS, J., and GLENN A. NORTON, J.

ORDER
PER CURIAM.
Ramiro Pintor-Diaz ("Defendant") appeals from the judgment of the trial court entered after a jury convicted him of felony child abuse in violation of section 568.060 RSMo.2000. The trial court sentenced Defendant to a term of seven and one-half years' imprisonment in the Missouri Department of Corrections.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).